In a minority stockholders’ action, inter alia, to recover damages for waste of corporate assets, to remove officers and directors, and for rescission of certain stock purchase transactions, plaintiffs appeal (1) from a judgment of the Supreme Court, Nassau County, entered August 6, 1965, which, after a non jury trial and upon the court’s decision and opinion, dismissed the complaint on the merits; and (2) from a purported order of said court, entered July 16, 1965, which denied their motion for a new trial. Judgment affirmed, with costs. No opinion. Appeal from purported order dismissed, without costs. There is no such order in the record and, in any event, the merits of the appeal therefrom were reviewed on the appeal from the judgment. Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.